JUDGMENT
Judge Leo M. Gordon
Before the court is the U.S. Department of Commerce’s Final Results of Re-determination Pursuant to Court Remand (“Remand Results”), ECF No. 56, in this action. There being no challenge to the Remand Results, it is hereby
ORDERED that the Remand Results are sustained; and it is further
ORDERED that the subject entries enjoined in this action, see ECF No. 10 (order granting consent motion for preliminary injunction), must be liquidated in accordance with the final court decision, as provided for in Section 516A(e) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).